DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-9 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claims 1, 8 and 14, the narrowing of the black dye volume % range to 0.1-1% (previously 0.06%) and the PAO amount to 1-3 vol % (previously 1-4 vol %) is considered to be new matter even though it is within a previously disclosed broader range, taking into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure (see MPEP 2163.05 III).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the air filter composition" in line 8.  There is insufficient antecedent basis for this limitation in the claim (should be “the air filter oil composition”).
Claim 1 is also indefinite because it recites the composition comprises the filter medium in lines 8-10.  It appears that lines 9-10 should be moved to before line 8.
Claim 8 recites the limitation "the air filter medium" in line 12.  There is insufficient antecedent basis for this limitation in the claim (should be “the air filter material”).
Claim 11 is indefinite because it depends from a canceled claim (should depend from claim 9 instead).
Claim 11 is also indefinite because it refers to “applying” however there are two applying steps in claim 8.  This may be changed to “applying the third portion.”
Claims 12 and 13 are indefinite because they recite “configuring includes” but there is no configuring step in claim 8.  This may be changed to “applying the composition.”  
Claim 14 is indefinite because line 8 recites “filter medium retained…” without any method step.  This may be changed to “providing a filter medium retained…”
Claim 15 is indefinite because it recites “comprising black dye…” in line 4, however black dye is already recited in claim 14.  This may be changed to “comprising the black dye…”
Claim 16 is indefinite because it recites “applying” in line 1, however there are two applying steps in claims 14 and 15.  This may be changed to “applying a third portion.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-15 of U.S. Patent No. 9,701,178 in view of Lanier, Jr. et al. ‘361. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the patent claims except that the dye is black, the oil has a preferred viscosity and can be applied using spraying, the oil components are present in preferred amounts, and that the filter frame includes an elevated ridge, lip, and parallel faces on the lip, ridge and filter face.  It is noted that claim 10 of the patent recites cotton gauze with fiber strands, which is a depth filter, and any frame must necessarily fasten the filter so that it does not move or short circuit.  Lanier, Jr. et al. ‘361 discloses an air filter frame with an elevated ridge (52) and a circumferential gasket (54) wherein the filter, ridge and gasket have parallel faces.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the filter of Patent 9,701,178 by using the filter frame of Lanier, Jr. et al. ‘361 in order to provide an integral frame with a sealing surface that can snugly fit an air conduit and prevent air from bypassing the filter.  It is submitted that one skilled in the art would also have known to select a dye color in order to provide a pleasing appearance or to show a user that a filter material has sufficient oil applied to it, and that an oil composition may be applied to a surface in a conventional manner such as by spraying to allow for an even, controlled coating.  Regarding the viscosity and component amounts, it would have been obvious to select a viscosity that will allow oil adherence to the filter and to provide tackiness for particulates, and that the oil components would be routinely adjusted to provide effectiveness in a vehicle air intake.
Claims 1, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,434,466 in view of Lanier, Jr. et al. ‘361. Although the claims at issue are not identical, they are not patentably distinct from each other because for the same reasons given relating to the ‘178 patent in paragraph 17 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Williams et al. (2016/0317963 A1) or Williams et al. (2016/0279562 A1) in view of Lanier, Jr. et al. ‘361.
Any one of Williams et al. ‘963 or Williams et al. ‘562 discloses a framed HVAC filter that can be used in a vehicle and has an applied oil composition that provides tackiness and increased efficiency.  The oil composition can include 96.74 vol% paraffinic oil, 3.2 vol% polyalphaolefin, and 0.06 vol% colored dye with a viscosity of 7.2-7.6 cSTs at 100°C (see ‘963 paragraphs 3, 41, 43, 52; ‘562 paragraphs 33, 37, 45).  The filter can include cotton layers sandwiched between two epoxy-coated aluminum wire screens.  The filter oil is non-reactive, has excellent oxidation stability, good thermal stability, and retains suitable viscosity in an operating area.  The filter medium is fibrous to function by “depth loading” and is attached to the frame using a fastener (see ‘963 paragraphs 34, 36, 39, 40; ‘562 paragraphs 31, 33, 34).  The air intake of a vehicle will have the same operating temperature as a building HVAC system.  The instant claims differ from the primary references in that the dye is black in a volume amount of 0.1-1%, the PAO is present at 1-3 vol %, that the oil can be applied using a squeeze bottle of aerosol spray, and that the filter frame includes an elevated ridge, lip, and parallel faces on the lip, ridge and filter face.  It is submitted that one having ordinary skill in the art at the time of the invention would have known to select a dye color in order to provide a pleasing appearance or to show a user that a filter material has sufficient oil applied to it, and that any convention means would be selected for applying a liquid to a surface such as by spraying or using a squeeze bottle.  Regarding the amount of black dye and PAO used, 0.1-1 vol % is considered to be obvious over the disclosure of 0.06% because one having ordinary skill in the art would know to adjust the amount of dye used to provide the expected result of providing sufficient coloring so that a user can detect its presence on a filter, and also not so much that it negatively affects the effectiveness of the tacky composition.  Similarly, it is submitted that 1-3 vol % is considered to be obvious over the prior value of 3.2 vol %.
Lanier, Jr. et al. ‘361 discloses a framed vehicle air filter as described in paragraph 17 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention by using the sealing frame arrangement of Lanier, Jr. et al. ‘361 in order to provide a filter with an integral frame having a sealing surface that can snugly fit an air conduit and prevent air from bypassing the filter.
Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive.  Applicant argues Williams et al. ‘963 and Williams et al. ‘562 each fail to disclose 0.1-1 vol % black dye and 1.00-3.00 vol % PAO.  The examiner agrees with this however the narrowed ranges are considered to still be obvious over the prior ranges as discussed in paragraph 21 above.  The specification objection has been overcome and is withdrawn.  The double patenting rejection has been maintained because a terminal disclaimer has not yet been filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl